DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 146-159 in the reply filed on  February 14. 2022 is acknowledged. Claims 160-165 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 14. 2022.
Status of Claims
Claims 146-165 are pending. Claims 160-165 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention. Claims 146-159 are currently under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted August 17, 2022 complies with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
Response to Arguments: Applicant argues a prima facie case of obviousness has not been established because the claimed compositions result in unexpectedly superior properties. See pages 2-5 in the remarks filed August 12, 2022. 
Applicant argues it was unexpected that a combination of PEGylated and unPEGylated H-NOX is able to suppress induced oxidative stress in the brains. Applicant argues previous attempts to deliver O2 to the brain following a stroke showed an increase ROS in a prefusion setting and it was surprising the mixture of PEGylated and unPEGylated H-NOX did not increase reactive oxygen species in the brain. See page 3 in the remarks. 
Applicant’s arguments have been fully considered but are not found persuasive. Evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). MPEP 716.02 (c). A determination of unexpected superiority cannot be made because there is a lack of evidence comparing the behavior of the individual PEGylated and unPEGylated H-NOX to the combination of PEGylated and unPEGylated H-NOX with respect to suppressing oxidative stress in the brain. The evidence Applicant provided compare the combination of PEGylated and unPEGylated H-NOX to a vehicle. The vehicle used for comparison is devoid of PEGylated and unPEGylated H-NOX. It is unclear on the record how the individual PEGylated and unPEGylated H-NOX proteins would respond to oxidative stress in the brain; thus, a determination that the behavior of the combination is unexpected cannot be made.
Applicant alleges it was surprising to find the combination provided both a rapid and long-term delivery of oxygen. Applicant argues it was unexpected that PEGylated and unPEGylated H-NOX differ with regard to release of oxygen. Applicants alleges it was surprising the unPEGylated H-NOX provided rapid release of O2 to sites of hypoxia following ischemic injury whereas PEGylated H-NOX accumulates in the hypoxic tissues and provides longer term delivery of O2 to reduce infarct of hypoxic tissue. Applicant argues the unexpected result is synergistic. See pages 4-5 in the remarks filed August 12, 2022.
Applicant’s arguments have been fully considered but are not found persuasive. "Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967) MPEP §716.02 (c). It was known in the prior art that PEGylating protein effect the activity of the parent protein. Cary et al. teach PEGylating H-NOX can increase the plasma retention time of the H-NOX, such that is has a longer plasma retention time than that of hemoglobin. See paragraph [0221]. Similar to Cary et al., demonstrated that a multiphasic pharmacokinetic profile can be achieved by combining a PEGylated and unPEGylated proteins. See paragraph [0198]. Therefore, Applicant’s allegation that is was surprising the combination of PEGylated and unPEGylated H-NOX provided a profile of rapid and long-term release of O2, was an expected, obvious advantage of combining PEGylated and unPEGylated proteins known in the prior art.
With regard to synergy, evidence of a greater than expected result may also be shown by demonstrating an effect which is greater than the sum of each of the effects taken separately (i.e., demonstrating “synergism”). Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). MPEP §716.02(a). However, the evidence of unexpected results must be weighed against evidence supporting prima facie obviousness in making a final determination of the obviousness of the claimed invention. In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978). MPEP §716.02 (c). A determination of unexpected superiority cannot be made because there is a lack of evidence comparing the behavior of the individual PEGylated and unPEGylated H-NOX to the combination of PEGylated and unPEGylated H-NOX with releasing oxygen to determine the result is synergistic and thus; unexpected.
Therefore, for the reasons set forth above, the rejection of claims 146-156 and 159 under 35 U.S.C. 103 as being unpatentable over Cary et al. (WO 2014/107171; published July 14, 2014) in view of Radhakrishnan et al. (US 2005/0095224 A1; published 2005) as evidence by 1US Patent No. 10,766,947 B2 regarding SEQ ID NO: 8 and the rejection of claims 157 and 158 under 35 U.S.C. 103 as being unpatentable over Cary et al. (WO 2014/107171; published July 14, 2014) in view of Radhakrishnan et al. (US 2005/0095224 A1; published 2005) as applied to claim 146 above, and in further view of  Veronese et al. (“The Impact of PEGylating on Biological Therapies”, Biodrugs, 2008, pages 315-329) are maintained.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The rejection is maintained.
Claims 146-156 and 159 are rejected under 35 U.S.C. 103 as being unpatentable over Cary et al. (WO 2014/107171; published July 14, 2014) in view of Radhakrishnan et al. (US 2005/0095224 A1; published 2005) as evidence by 2US Patent No. 10,766,947 B2 regarding SEQ ID NO: 8.
Cary et al. teach compositions comprising trimeric H-NOX proteins comprising three monomers, each monomer comprising a H-NOX domain from Thermoanaerobacter tengcongensis with a L144F mutation and a foldon (trimerization) domain. See para. [0032, 0245, 0246, 0252]. Cary et al. teach PEGylating the H-NOX proteins will increase the plasma retention time of the H-NOX protein. See para. [0221]. 
Cary et al. do not expressly teach a composition comprising a mixture of a PEGylated H-NOX protein and a non-PEGylated H-NOX protein as claimed.
The technique of combining unPEGylated and PEGylated proteins in a single composition was known in the art at the time of the effective filing date of the claimed invention. Radhakrishnan et al. combined two forms of the proteins IFN- to create a composition that provides a multiphasic pharmacokinetic profile. See para. [0198-200]. The composition comprised an unPEGylated IFN- and a PEGylated IFN-. See para. [0198]. Radhakrishnan et al. teach the molar ratio of unPEGylated protein and PEGylated protein can be preselected to achieve an initial peak in the total serum concentration of the protein. See para. [0198].
It is prima face obvious to apply a known technique to improve similar products in the same way. MPEP §2143. At the time of the effective filing date of the claimed invention, the technique of combining unPEGylated and PEGylated proteins in a single composition were recognized as part of the ordinary capabilities of the one skilled in the art based. It would have been obvious to the skilled artisan to apply the technique of combining unPEGylated and PEGylated proteins in a single composition to the trimeric H-NOX proteins taught by Cary et al. to create a multiphasic pharmacokinetic composition comprising the H-NOX proteins with different plasma retention profiles.
Claims 147 and 148, Radhakrishnan et al. teach the molar ratio of unPEGylated protein and PEGylated protein can be preselected to achieve an initial peak in the total serum concentration of the protein. See para. [0198]. At the time of the effective filing date of the claimed invention, it would have been obvious to the artisan of ordinary skill to optimize the ratio of unPEGylated H-NOX protein and PEGylated H-NOX protein to have any appropriate ratio of unPEGylated H-NOX protein and PEGylated H-NOX protein including the claimed ratios in order to achieve the desired pharmacokinetic profile and plasma retention of the H-NOX protein as taught by Radhakrishnan et al.
Regarding claim 149, Cary et al. teach the trimer comprises three T. tengcongensis L144F H-NOX domains each of which are covalently linked at its C-terminus to the N-terminus of a T4 bacteriophage foldon domain by way of a Gly-Ser-Gly amino acid linker. See para. [0032]. Cary et al. teach T. tengcongensis L144F H-NOX domain comprise the amino acid sequence SEQ ID NO: 6. See SEQ ID NO: 6. See paras. [0032]. The amino acid sequence SEQ ID NO: 6 is identical to the claimed amino acid sequence of SEQ ID NO: 6. 
Regarding claim 150, Cary et al. teach the H-NOX domains are covalently attached to trimerization domain. See paras. [0032, 0209, 0297].
Regarding claim 151, Cary et al. teach the C-terminus of the H-NOX domain is covalently linked to the N-terminus of the trimerization domain. See para. [0032, 0199, 0203, 0209].
Regarding claims 152 and 153, the trimerization domain comprises the sequence of SEQ ID NO: 4, GYIPEAPRDGQAYVRKDGEWVLLSTFL. SEQ ID NO: 4 taught by Cary et al. is 100% identical to the sequence set forth in the claimed SEQ ID NO: 4. See paras. [0053, 0067, 0297].
Regarding claims 154 and 155, the H-NOX monomer is attached to the trimerization domain via a Gly-Ser-Gly linker. See paras. [0032, 0209].
Regarding claim 156, Cary et al. teach the H-NOX protein domains have the amino acid sequence of SEQ ID NO: 8. See paras. [0029, 0030, 0033, 0062]. the amino acid sequence of SEQ ID NO: 8 of Cary et al. and the claimed SEQ ID NO: 8 are identical as evidence by US Patent No. 10,766,947 B2. 
Regarding claim 159, Cary et al. teach compositions comprise pharmaceutically acceptable carriers or excipients. See paras. [0030, 0164, 0165, 0264].
Therefore, at the time of the effective filing date of the claimed inventions, the claims were prima facie obvious to the artisan of ordinary skill.

The rejection is maintained.
Claims 157 and 158 are rejected under 35 U.S.C. 103 as being unpatentable over Cary et al. (WO 2014/107171; published July 14, 2014) in view of Radhakrishnan et al. (US 2005/0095224 A1; published 2005) as applied to claim 146 above, and in further view of Veronese et al. (“The Impact of PEGylating on Biological Therapies”, Biodrugs, 2008, pages 315-329).
The teachings of Cary et al. and Radhakrishnan et al. are discussed above. Cary et al. and Radhakrishnan et al. do not teach each monomer comprises three PEG molecules (claim 157) and the PEG molecules have a molecular weight of 5 kDa.
According to the teachings of Veronese et al., it is clear that the size of the polymer plays a significant role in determining the biological behavior of PEG conjugates. See page 320, right col.-§4.1, 1st paragraph. Veronese et al. teach the only polyethylene glycol polymer used for years was 5 kDa in size and end-capped at one side with a methoxyl group and terminated with a hydroxyl group. See page 320, right col.-§4.1, 1st paragraph. Veronese et al. teach the choice is based on the fact that the polymer is easy to activate and conjugation can be achieved in biological laboratories and not just by skilled polymer chemists. See page 320, right col.-§4.1, 1st paragraph. Veronese et al. further teach the mass of the bound PEG is important for determining the time it remains in the blood and that the required mass can be reached by adding either several small PEG chains to the protein or alternatively one PEG chain of high mass. See page 320, right col.-§4.1, 1st paragraph.
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to add three PEG chains of 5 kDa to each H-NOX monomer taught by Cary et al. The artisan would optimize the number of PEG molecules on each monomer to have any appropriate number of PEG molecules, including the claimed three PEG molecules, in order to achieve an optimal and desired pharmacokinetic profile with the appropriate retention of the H-NOX protein in plasma. The artisan would have been motivated to use a 5kDa PEG molecule because it is easy to activate and conjugation can be achieved in biological laboratories and not just by skilled polymer chemists as taught by Veronese et al.
Therefore, at the time of the effective filing date of the claimed inventions, the claims were prima facie obvious to the artisan of ordinary skill.
Double Patenting
Response to Arguments: Applicant argues the nonstatutory double patenting rejections of record will be addressed to the extent necessary, upon an indication that the claims are otherwise in condition for allowance. See pages 5-6 in the remarks filed August 12, 2022. Applicant’s arguments have been full considered and are not found persuasive. The non-statutory rejections of record are maintained. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 146-153 and 157 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-145 of copending Application No. 15/998,557 (reference application). 
Regarding claims 146, 150, 151, 157, copending Application No. 15/998,557 claims a composition comprising a PEGylated H-NOX protein and an unPEGylated H-NOX protein. The PEGylated H-NOX protein and an unPEGylated H-NOX protein are trimeric which each monomer comprises a T. tengcongensis H-domain and trimerization domain and a L144F substitution. See claim e.g. claim 73.
Regarding claims 147 and 148, copending Application No. 15/998,557 claims the ratio of PEGylated to unPEGylated H-NOX is about 9:1, 8:2, 7:3, 6:4, 5:5, 4:6, 3:7, 2:8 and 1.9. See claim 60.
Regarding claim 149, copending Application No. 15/998,557 claims the H-NOX domain comprises SEQ ID NO: 2 with an L144F substitution. See e.g., claim 68. SEQ ID NO: 2 with an L144F substitution is the same sequence as claimed SEQ ID NO: 6.
Regarding claim 152 and 153, the trimerization domain is foldon domain comprising SEQ ID NO: 4. See e.g., claim 76.
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 154, 155 and 159 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-145 of copending Application No. 15/998,557 in view of Cary et al. (WO 2014/107171; published July 14, 2014). 
The teachings of copending Application No. 15/998,557 are discussed above.
Regarding claim 149, copending Application No. 15/998,557 does not claim the monomer comprises the amino acid sequence of SEQ IDNO: 6.
Regarding claims 154 and 155, copending Application No. 15/998,557 does not claim the trimerization domain is linked to each H-NOX monomer via an amino acid linker. Cary et al. teach compositions comprising polymeric H-NOX proteins comprising three L144F H-NOX domains of T. tengcongensis, each covalently linked at its C-terminus to the N-terminus of a T4 bacteriophage foldon domain by way of a Gly-Ser-Gly amino acid linker. See para. [0032]. Cary et al. the H-NOX domains can be linked to the polymerization domain using an amino acid linker wherein the linked is from three to ten or more amino acids in length. See para. [0200, 208]. At the time of the effective filing date of the claimed invention, the claims would have been obvious to the artisan of ordinary skill. The artisan would have been motivated to linked the trimerization domains to the H-NOX domain of copending Application No. 15/998,557 via an amino acid linker to join the trimerization domain to the H-NOX domain as taught by Cary et al. See para. [0200].
Regarding claim 159, copending Application No. 15/998,557 does not claim the composition comprises a pharmaceutically acceptable carrier or excipient. Cary et al. teach adding pharmaceutically acceptable carriers or excipients in composition for administration. See paras. [0165, 0246]. At the time of the effective filing date of the claimed invention, it would have been obvious to add a pharmaceutically acceptable carrier or excipient to the composition of copending Application No. 15/998,557 to create a composition that can be administered.
This is a provisional nonstatutory double patenting rejection.
Claim 158 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-145 of copending Application No. 15/998,557 in view of Veronese et al. (“The Impact of PEGylation on Biological Therapies”, Biodrugs, 2008, pp. 315-329).
The teachings of copending Application No. 15/998,557 are discussed above.
Copending Application No. 15/998,557 does not claim the PEG molecules have a molecular weight of 5 kDa.
According to the teachings of Veronese et al., it is clear that the size of the polymer plays a significant role in determining the biological behavior of PEG conjugates. See page 320, right col.-§4.1, 1st paragraph. Veronese et al. teach the only polyethylene glycol polymer used for years was 5 kDa in size and end-capped at one side with a methoxyl group and terminated with a hydroxyl group. See page 320, right col.-§4.1, 1st paragraph. Veronese et al. teach the choice is based on the fact that the polymer is easy to activate and conjugation can be achieved in biological laboratories and not just by skilled polymer chemists. See page 320, right col.-§4.1, 1st paragraph. 
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to add three PEG chains of 5 kDa to each H-NOX monomer taught by Cary et al. The artisan would have been motivated to use a 5kDa PEG molecule because it is easy to activate and conjugation can be achieved in biological laboratories and not just by skilled polymer chemists as taught by Veronese et al.
This is a provisional nonstatutory double patenting rejection.

Claims 146-152, 154, 156 and 157 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11, 13-16, 18, and 19 of copending Application No. 17/175,336 (reference application). 
Regarding claims 146-148, 150-152, 154, 156, 157, Copending Application No. 17/175,336 claims a composition comprising H-NOX protein covalently bound to PEG and H-NOX protein not bound to PEG. See claims 9, 10, 13,14,15, 19. Copending Application No. 17/175,336 claims the H-NOX domain are of T. tengcongensis H-NOX with a L144F amino acid substitution. See claims9 and 13. Copending Application No. 17/175,336 claims the polymeric H-NOX protein comprise monomers each being a fusion protein comprising the H-NOX protein fused to a polymerization domain via a peptide linker. See claim 14. Copending Application No. 17/175,336 claims the polymerization domain is a trimerization domain that is a foldon domain of bacteriophage T4 fibritin. See claim 16. Copending Application No. 17/175,336 claims the monomer comprised the amino acid sequence of SEQ ID NO: 8. See claim 18. Copending Application No. 17/175,336 claims three PEG molecules per monomer. See claim 19.
	Although the claims of Copending Application No. 17/175,336 are directed to a method, the instantly claimed invention is obvious because the method cannot be performed without the composition claimed. 
This is a provisional nonstatutory double patenting rejection.

Claims 153, 155 and 159 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-11, 13-16, 18, and 19 of copending Application No. 17/175,336 in view of Cary et al. (WO 2014/107171; published July 14, 2014). 
The teachings of copending Application No. 17/175,336 are discussed above.
Regarding claim 153, copending Application No. 17/175,336 does not teach the T4 fibritin comprised SEQ ID NO: 4. Cary et al. teach the foldon domain of T4 fibritin comprising the sequence of SEQ ID NO: 4, GYIPEAPRDGQAYVRKDGEWVLLSTFL. SEQ ID NO: 4 taught by Cary et al. is 100% identical to the sequence set forth in the claimed SEQ ID NO: 4. See paras. [0053, 0067, 0297]. Cary et al. teach domain increases protein stability. See para. [0297]. At the time of the effective filing date of the claimed invention, it would have been obvious to use the foldon domain of T4 fibritin comprising the sequence of SEQ ID NO: 4, GYIPEAPRDGQAYVRKDGEWVLLSTFL of Cary et al. because it increases protein stability.
Regarding claim 155, copending Application No. 17/175,336 does not claim the amino acid linker is two to then amino acids in length. Cary et al. teach compositions comprising polymeric H-NOX proteins comprising three L144F H-NOX domains of T. tengcongensis, each covalently linked at its C-terminus to the N-terminus of a T4 bacteriophage foldon domain by way of a Gly-Ser-Gly amino acid linker. See para. [0032]. Cary et al. the H-NOX domains can be linked to the polymerization domain using an amino acid linker wherein the linked is from three to ten or more amino acids in length. See para. [0200, 208]. At the time of the effective filing date of the claimed invention, the claims would have been obvious to the artisan of ordinary skill. The artisan would have been motivated to linked the trimerization domains to the H-NOX domain of copending Application No. 15/998,557 via an amino acid linker to join the trimerization domain to the H-NOX domain as taught by Cary et al. See para. [0200].
Regarding claim 159, copending Application No. 17/175,336 does not claim the composition comprises a pharmaceutically acceptable carrier or excipient. Cary et al. teach adding pharmaceutically acceptable carriers or excipients in composition for administration. See paras. [0165, 0246]. At the time of the effective filing date of the claimed invention, it would have been obvious to add a pharmaceutically acceptable carrier or excipient to the composition of copending Application No. 15/998,557 to create a composition that can be administered.

Claim 158 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-145 of copending Application No. 15/998,557 in view of Veronese et al. (“The Impact of PEGylation on Biological Therapies”, Biodrugs, 2008, pp. 315-329).
The teachings of copending Application No. 15/998,557 are discussed above.
Copending Application No. 17/175,336 does not claim the PEG molecules have a molecular weight of 5 kDa.
According to the teachings of Veronese et al., it is clear that the size of the polymer plays a significant role in determining the biological behavior of PEG conjugates. See page 320, right col.-§4.1, 1st paragraph. Veronese et al. teach the only polyethylene glycol polymer used for years was 5 kDa in size and end-capped at one side with a methoxyl group and terminated with a hydroxyl group. See page 320, right col.-§4.1, 1st paragraph. Veronese et al. teach the choice is based on the fact that the polymer is easy to activate and conjugation can be achieved in biological laboratories and not just by skilled polymer chemists. See page 320, right col.-§4.1, 1st paragraph. 
At the time of the effective filing date, it would have been obvious to the artisan of ordinary skill to add three PEG chains of 5 kDa to each H-NOX monomer taught by Cary et al. The artisan would have been motivated to use a 5kDa PEG molecule because it is easy to activate and conjugation can be achieved in biological laboratories and not just by skilled polymer chemists as taught by Veronese et al.
This is a provisional nonstatutory double patenting rejection.
Summary
Claims 146-159 are rejected under 35 U.S.C. 103. Claims 146-159 are provisionally rejected on the ground of nonstatutory double patenting
Conclusion
No claim is allowed. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658







    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 US Patent No. 10,766,947 B2; published 2020
        2 US Patent No. 10,766,947 B2; published 2020